PER CURIAM.
The appellant’s chief grievance appears to be that he was not permitted to show that the money bet belonged to one DeLacy, and not to plaintiff, and therefore that the plaintiff was not the real party in interest. No such plea is contained in the answer, and the evidence was not competent under a general denial. Smith v. Hall, 67 N. Y. 50; Spooner v. D„ L. & W. R. R. Co., 115 N. Y. 22, 21 N. E. 696. In other respects the case is not to be distinguished from Mendoza v. Rose, 44 Misc. Rep. 241, 88 N. Y. Supp. 938.
Judgment should be affirmed, with costs.